       Case: 3:20-cv-00385-wmc Document #: 33 Filed: 05/18/20 Page 1 of 13



                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WISCONSIN


DONALD J. TRUMP FOR PRESIDENT,
INC.,

                Plaintiff,

        v.                                                   Case No. 20-cv-00385-WMC
NORTHLAND TELEVISION, LLC, d/b/a
WJFW-NBC,

                Defendant.


      REPLY IN SUPPORT OF EMERGENCY MOTION TO STAY PROCEEDINGS


        For the reasons stated in the Emergency Motion to Stay (Doc.17), proceedings in this

action should be stayed pending the Court’s determination of plaintiff’s Motion to Remand to

state court. Defendant, Northland Television, LLC, d/b/a WJFW-NBC (“defendant”), opposes

the stay motion, asserting that plaintiff “wants to drag its feet in this Court” (Doc.32: 1), but it

fails to offer a single shred of evidence to support its allegations of diversity jurisdiction. In fact,

other than its own unsupported assertions concerning the domicile of its various principals,

defendant has provided this Court with no admissible evidence to support jurisdiction. If, as it

claims, defendant seeks to avoid delay, it is curious that defendant has not simply provided the

evidence necessary to establish jurisdiction. Rather than criticizing plaintiff for “[e]rroneously

relying on selectively compiled information from the public domain” (Doc.32: 3), defendant

could simply provide the Court with information only it has access to at this stage of the

proceedings.

        Instead of simply tackling the issue of diversity through the submission of concrete

evidence, defendant argues that a stay would be prejudicial and, absurdly, that this case is not at

an early stage. However, defendant ignores the controlling authorities holding that jurisdiction
        Case: 3:20-cv-00385-wmc Document #: 33 Filed: 05/18/20 Page 2 of 13



must be decided as a threshold matter. (Doc.17: 2). Ignoring these authorities, and without

providing any evidence supporting subject matter jurisdiction, defendant offers inapposite cases

involving stay motions outside the jurisdiction context. Defendant also misunderstands or

misstates the facts and rulings of cases that actually support the Motion to Stay in this case. For

example, defendant cites cases to argue that courts “frequently resolve fully briefed jurisdictional

and merits motions at the same time.” (Doc.32:7). In fact, the cited cases did not determine

“fully briefed” jurisdictional and merits motions at the same time, suggesting that, at best,

defendant did not read the cases before citing them or, at worst, it disregarded their facts and

holdings to misstate the courts’ rulings.

        The Motion to Stay was not filed, as defendant baselessly asserts, to “avoid [plaintiff’s]

obligation to provide a timely response” to defendant’s dismissal motion. (Doc.32: 6). Plaintiff

promptly filed its motions in this case and it will proceed to litigate this case expeditiously,

including defendant’s motion, in the proper forum once the Court’s subject matter jurisdiction is

determined. Until that time, the Court may not exercise jurisdiction over the substance of this

case.

        The Court should grant plaintiff’s Motion to Stay and stay briefing of other matters until

after the Court rules upon the Motion to Remand.

                                            ARGUMENT

I.      Subject Matter Jurisdiction Must Be Determined First And Defendant Has The
        Burden Of Providing Evidence To Establish Diversity of Citizenship.

        After this action was removed on April 27, plaintiff reviewed the allegations of

defendant’s Notice of Removal and determined upon investigation and research that there is

significant evidence showing that there is not complete diversity of citizenship. After compiling

that evidence and preparing its remand papers, plaintiff promptly filed the Motion to Remand on


                                                  2
       Case: 3:20-cv-00385-wmc Document #: 33 Filed: 05/18/20 Page 3 of 13



May 7, 2020. (Doc.13); (Doc.14); (Doc.15). Thereafter, plaintiff filed a Motion to Stay pending

resolution of substantial questions regarding this Court’s subject matter jurisdiction. The Motion

to Remand was timely filed and the Motion to Stay was properly filed to ensure jurisdiction is

decided before this case proceeds on other matters. Contrary to defendant’s argument, those

motions were not filed to postpone the adjudication of plaintiff’s claims. Plaintiff looks forward

to having its claims adjudicated, having filed this action on April 13, within weeks of the first

airing of the advertisement.

        Where a challenge to subject matter jurisdiction has been filed, the Court does not have

the “discretion[]” to press forward in the case without first determining its jurisdiction. (Doc.32:

4). In its opposition to the stay motion, defendant avoids the crucial principle that subject matter

jurisdiction must be determined first by the Court. (Doc.14: 2). It is “axiomatic” that the Court

may exercise jurisdiction only if the case is properly before it. Contrary to defendant’s

argument, the Court cannot decide substantive issues in the case without first determining its

subject matter jurisdiction. Rather, its obligation is to first assure that it even has jurisdiction.

(Doc.17: 2).

        It is well established that the Court cannot proceed without subject matter jurisdiction and

that jurisdiction must be determined as a “threshold matter”:

        “Without jurisdiction the court cannot proceed at all in any cause. Jurisdiction is
        power to declare the law, and when it ceases to exist, the only function remaining
        to the court is that of announcing the fact and dismissing the cause.” Ex parte
        McCardle, 7 Wall. 506, 514, 19 L.Ed. 264 (1868). “On every writ of error or
        appeal, the first and fundamental question is that of jurisdiction, first, of this
        court, and then of the court from which the record comes. This question the court
        is bound to ask and answer for itself, even when not otherwise suggested, and
        without respect to the relation of the parties to it.” Great Southern Fire Proof
        Hotel Co. v. Jones, supra, at 453, 20 S. Ct., at 691–692. The requirement that
        jurisdiction be established as a threshold matter “spring[s] from the nature and
        limits of the judicial power of the United States” and is “inflexible and without
        exception.” Mansfield, C. & L.M.R. Co. v. Swan, 111 U.S. 379, 382, 4 S. Ct. 510,
        511, 28 L.Ed. 462 (1884).
                                                   3
       Case: 3:20-cv-00385-wmc Document #: 33 Filed: 05/18/20 Page 4 of 13



Steel Co. v. Citizens for a Better Env’t, 523 U.S. 83, 94–95 (1998) (emphasis added). Applying

these principles, the Seventh Circuit held that the Court is “obliged” to resolve the challenge to

subject matter jurisdiction before it may proceed in the case:

        It is axiomatic that a federal court must assure itself that it possesses jurisdiction
        over the subject matter of an action before it can proceed to take any action
        respecting the merits of the action. “The requirement that jurisdiction be
        established as a threshold matter ‘spring[s] from the nature and limits of the
        judicial power of the United States’ and is ‘inflexible and without exception.’ ”
        Steel Co. v. Citizens for a Better Environment, 523 U.S. 83, ––––, 118 S. Ct.
        1003, 1012, 140 L.Ed.2d 210 (quoting Mansfield C. & L.M.R. Co. v. Swan, 111
        U.S. 379, 382, 4 S. Ct. 510, 511, 28 L.Ed. 462). This Court has elaborated that
        “once the district judge has reason to believe that there is a serious jurisdictional
        issue, he is obliged to resolve it before proceeding to the merits even if the
        defendant, whether as a matter of indolence or strategy, does not press the issue.”
        Crawford v. United States, 796 F.2d 924, 929 (7th Cir. 1986).

Cook v. Winfrey, 141 F.3d 322, 325 (7th Cir. 1998) (emphasis added). See also 5B Wright &

Miller, FED. PRAC. & PROC. CIV. § 1350 (3d ed.) (a challenge to subject matter jurisdiction

asserts that the Court “has no authority or competence to hear and decide the case before it.”

Subject matter jurisdiction is a “ ‘threshold issue’ for every federal case.”); 13 Wright & Miller,

FED. PRAC. & PROC. CIV. § 3522 (3d ed.) (“A federal court’s entertaining a case that is not within

its subject matter jurisdiction is no mere technical violation; it is nothing less than an

unconstitutional usurpation of state judicial power. Accordingly, there is a presumption that a

federal court lacks subject matter jurisdiction . . . .”).

        Critically, defendant does not dispute that the Court’s subject matter jurisdiction must be

established as a threshold matter before other matters in the case. (Doc.17: 2, 4). It is

indisputable that the Court must satisfy itself of its subject matter jurisdiction before it proceeds

on other matters in the case. (Id.) Subject matter jurisdiction must be determined immediately,

whether it is raised at the beginning of the case (as here), in the middle of the case, or even on

appeal. Further, the removal statute must be “narrowly” construed in favor of the plaintiff’s


                                                    4
       Case: 3:20-cv-00385-wmc Document #: 33 Filed: 05/18/20 Page 5 of 13



chosen forum, and “[g]enuine doubts about removal” must be resolved in favor of state court

jurisdiction. (Doc.14: 4). Defendant has the burden of coming forward with evidence to support

its assertion of diversity jurisdiction. (Doc.14: 4-5).

       Defendant has not addressed, and cannot overcome, the requirement that the Court must

determine subject matter jurisdiction before this case proceeds on other matters. Indeed, Grice

Eng’g, Inc. v. JG Innovations, Inc., 691 F. Supp. 2d 915, 920 (W.D. Wis. 2010), cited by

defendant (Doc.32: 4), notes that a court has an “obligation” to “exercise jurisdiction when a

case is properly before it.” (Emphasis added). As defendant acknowledges, the Court’s duty to

press forward and decide substantive issues extends to “issues properly before it.” (Doc.32: 5)

(emphasis added).

       That begs the question: is this case properly before this Court? If it is not, the Court

shall not exercise jurisdiction and the case must be sent back to Price County Circuit Court.

Defendant does not deny that as the removing party asserting diversity jurisdiction, defendant

has the burden of proving the basis for federal jurisdiction now that the issue has been placed in

dispute. (Id.) Nor does defendant dispute that the action must be remanded to state court if the

evidence on the issue is equally divided on the disputed diversity issues. (Doc.17: 2).

Nonetheless, in its opposition to the Motion to Stay, defendant does not substantively respond to

plaintiff’s assertion that this Court lacks subject matter jurisdiction because there is not complete

diversity between the parties. (Doc.17:1-2).

       On the Motion to Remand, plaintiff submitted substantial evidence to demonstrate a lack

of complete diversity. (Doc.14); (Doc.15). Although defendant takes a swipe at one piece of

that evidence (Doc.32: 3), defendant does not offer a shred of evidence to refute the showing on

the Motion to Remand, even though, as defendant admits, there exists publicly available

evidence showing a lack of complete diversity. (Doc.14: 8-11); (Doc.15); (Doc.15-1-15-17).
                                                  5
       Case: 3:20-cv-00385-wmc Document #: 33 Filed: 05/18/20 Page 6 of 13



Defendant’s response to the Motion to Remand is due May 28, 2020 and defendant apparently

insists upon waiting until then to prove the basis for jurisdiction or perhaps seeks to avoid having

to submit non-publicly available evidence altogether.

        Because all evidence submitted to date indicates that this Court lacks subject matter

jurisdiction, it is improper to require the parties to file briefs on defendant’s Motion to Dismiss in

this Court. Plaintiff will respond to the Motion to Dismiss when the proper forum has been

determined. Once the jurisdictional issue has been determined, plaintiff’s Complaint will

proceed in the proper forum.

II.     The Cases Cited By Defendant Do Not Stand For The Propositions Asserted And
        They Support The Requested Stay.

        Defendant ignores the controlling case law that jurisdiction must be decided first “as a

threshold matter” and it is the “first and fundamental” question for the Court. (Doc.17: 2). Thus,

the Motion to Remand must be determined first, before the parties should be required to brief

other matters. Defendant cites no authority holding that a party may be required to litigate a case

in a court without jurisdiction and that it can be required to brief substantive matters such as

dismissal motions or intervention motions before defendant has carried its burden of proving

jurisdiction upon a Motion to Remand filed at the beginning of the case.

        Where a challenge to subject matter jurisdiction has been filed, the Court does not have

the “discretion” to press forward in the case without first determining its jurisdiction. (Doc.32:

4). It is axiomatic that the Court may exercise jurisdiction only if the case is properly before it.

Contrary to defendant’s argument, the Court cannot decide substantive issues in the case without

first determining its subject matter jurisdiction. Rather, its obligation is to first assure that it even

has jurisdiction. (Doc.17: 2). See pages 3 to 5, above.




                                                   6
       Case: 3:20-cv-00385-wmc Document #: 33 Filed: 05/18/20 Page 7 of 13



       Thus, the factors cited by defendant for considering a stay necessarily must yield when

the question is subject matter jurisdiction.

       A.      The Stay Factors Support The Requested Stay.

       In any event, the cited factors support a stay in these circumstances because: (1) the case

is at an early stage; (2) a stay will not cause prejudice; (3) a stay will simplify and streamline the

case; and (4) a stay will reduce the burden on the parties and the Court. (Doc.32: 4).

       First, this case is certainly “at an early stage.” (Doc.32: 4). Ignoring the procedural

posture and the facts of this case, defendant absurdly argues that this case is “not at an early

stage.” (Doc.32: 5). That is of course not true. This action was filed in state court on April 13,

served on April 15, and removed to this Court on April 27. If the action had not been removed,

the answer period would not have expired, as the answer deadline in Wisconsin state court was

June 1. Wis. Stat. § 802.06(1). The Motion to Dismiss was filed on May 6, the Motion to

Remand on May 7, and the Motion to Stay on May 11. The Motion to Stay was filed less than a

month after this action was first filed and within two weeks of removal.

       As recognized by the Court in Hy Cite Corp. v. Regal Ware, Inc., No. 10-CV-168-WMC,

2010 WL 2079866, at *1 (W.D. Wis. May 19, 2010), a case cited by defendant (Doc.32: 4),

“[t]here is no question that . . . litigation” is in its “early stages” when the stay motion is decided

within 51 days of the filing of the action. In Hy Cite, the action was filed on March 29, 2010, a

motion for stay was filed on April 20, 2010, and it was decided on May 19, 2010. Under those

circumstances: “There is no question that this litigation, having begun on March 29, 2010, is in

the early stages.” Hy Cite, 2010 WL 2079866, at *1. In contrast, a case is not at an “early stage”

if it has been litigated for more than a year. Flack v. Wisconsin Dep’t of Health Servs., No. 18-

CV-309-WMC, 2019 WL 2151702, at *1 (W.D. Wis. May 17, 2019) (cited by defendant,

Doc.32: 4). In Flack, the Court held a motion to stay was not at an “early stage” because the
                                                   7
       Case: 3:20-cv-00385-wmc Document #: 33 Filed: 05/18/20 Page 8 of 13



case had been litigated for more than a year, “the dispositive motion deadline ha[d] passed, fact

and expert discovery [were] well underway, and trial [was] just four months away.” (Id.)

       Second, a stay would not cause any prejudice – indeed, not granting a stay would be

prejudicial. None of defendant’s cited cases hold that a defendant can require the action to

proceed on unrelated substantive matters when the Court’s subject matter jurisdiction has been

challenged on a motion to remand.1 It would prejudice the parties and the Court if the action

proceeds on those substantive matters when the Court does not have subject matter jurisdiction.

Requiring substantive briefing before subject matter jurisdiction is determined puts the cart

before the horse, and it would cause the parties and the Court to spend potentially unnecessary

time and resources.

       The third and fourth factors regarding stay motions are implicated when the stay motion

relates to matters other than jurisdiction. They consider whether a stay will simplify the issues

and reduce the burden on the parties and the Court. (Doc.32: 4). Certainly, a stay at this

juncture will serve judicial efficiency because jurisdiction must be decided before the case

proceeds on substantive matters. If there is no jurisdiction, those matters must proceed in state

court, not this Court. Further, the briefing of dismissal motions will not be identical as between

those two forums. If the case is remanded, a dismissal motion in state court proceeds under

Wisconsin state law and its procedural and evidentiary rules. For example, whether materials

outside the pleadings may be considered on a motion to dismiss and the standards for judicial

notice are determined by Wisconsin law. It would burden the parties to require briefing of the


1
 Doe v. Newman, No. 6:18-03283-CV-RK, 2018 WL 4571501, at *2 (W.D. Mo. Sept. 24, 2018), cited by
defendant (Doc.32: 5, 7), denied a motion to stay where a pending motion to dismiss and motion to
remand had a “significantly” “overlap[ping]” issue. That overlapping issue was “whether the equitable
garnishment claims are viable or fail due to other available remedies at law.” (Id.)
   In contrast, in this case, the Motion to Remand shares no common issues with the substantive motion
to dismiss. As defendant concedes, the issues between those motions “do not intersect.” (Doc.32: 6-7).

                                                  8
         Case: 3:20-cv-00385-wmc Document #: 33 Filed: 05/18/20 Page 9 of 13



dismissal motion in this Court before jurisdiction is determined. If the case is remanded to state

court, the briefing in state court will proceed under different procedural and evidentiary rules.

The forum therefore must be determined before briefing of the dismissal motion can properly

proceed.

         B.     Defendant’s Cited Cases Support A Stay.

         Illogically, defendant argues that the briefing of the dismissal motion must go forward at

the same time as the jurisdictional motion because the issues on the dismissal motion “do not

intersect” with the jurisdictional questions on the Motion to Remand. (Doc.32: 6-7). Defendant

argues that the ruling on the question of jurisdiction will not affect the determination of the

issues raised on the dismissal motion. (Id.) Defendant argues: “for this precise reason, courts

frequently resolve fully briefed jurisdictional and merits motions at the same time.” (Doc.32: 7)

(emphasis added). For this assertion, defendant cites Kamtel, Inc. v. Bore Tech Constr., LLC,

No. 16-CV-633-BBC, 2017 WL 532337, at *2 (W.D. Wis. Feb. 9, 2017) and Valdez v. Metro.

Prop. & Cas. Ins. Co., No. CIV 11-0507 JB/KBM, 2012 WL 1132408, at *2 (D.N.M. Mar. 21,

2012).

         At best, defendant apparently did not read these cases before citing them or, at worst, it

disregarded their facts and holdings to misstate the courts’ rulings. In fact, neither Kamtel nor

Valdez involve situations where “fully briefed,” “jurisdictional” motions and “merits” motions

were filed and decided “at the same time.” In fact, Kamtel and Valdez support a stay in this case

at this time, with the remand motion decided first, before briefs on the other pending motions are

required.

         Notably, Valdez did not involve a court deciding a jurisdictional motion and a merits

motion at the same time and the court proceeded in the order advocated by plaintiff in this case.

In Valdez, the court only required the filing of merits motion responses after the decision on the
                                                  9
      Case: 3:20-cv-00385-wmc Document #: 33 Filed: 05/18/20 Page 10 of 13



remand motion. In Valdez, a motion to remand for lack of jurisdiction was decided before the

plaintiff was required to file briefs responding to defendants’ motions to dismiss and motion for

summary judgment. The court denied the motion to remand, and then gave plaintiff additional

time to file its response briefs on the substantive motions.

       The court in Valdez denied the motion to stay the substantive motion briefing as “moot”

because the remand motion was denied and therefore a stay was unnecessary. 2012 WL

1132408, at *2. In Valdez, motions to dismiss were filed on June 17, 2011 and a motion to

remand to state court and a motion to stay were filed on June 24, 2011. Defendants filed a

motion for summary judgment on October 24, 2011. Immediate briefing on the dismissal and

summary judgment motions did not occur while the remand motion was pending. The court

heard the remand and stay motions on March 7, 2012. On March 19, 2012, the court denied the

motion to remand. In a decision dated March 21, 2012, the stay motion was denied as “moot,”

and the plaintiff was then given until March 26, 2012 to file its responses to the motions to

dismiss, and until April 18, 2012 to file its response to the summary judgment motion.

       In this case, the Court similarly should decide the Motion to Remand first, before

requiring a response to the motions to dismiss. Following the lead of the court in Valdez, the

Court should order briefing so that responses are due a reasonable time after the Court’s decision

on the Motion to Remand, if that motion is denied. In Valdez, the court afforded plaintiff 30

days after the court’s decision to file its response to the summary judgment motion.

       Likewise, contrary to defendant’s representation, Kamtel did not involve “fully briefed

jurisdictional and merits motions” decided by the court “at the same time.” (Doc.32: 7). In

Kamtel, an action was filed by Kamtel against Bore Tech in the Western District of Wisconsin

arising from a contract containing a Wisconsin forum selection clause. Four months before that

action was filed, Bore Tech filed an action under the contract in state court in Harris County,
                                                 10
      Case: 3:20-cv-00385-wmc Document #: 33 Filed: 05/18/20 Page 11 of 13



Texas. Kamtel, 2017 W.L. 532337. Kamtel moved for dismissal of that action due to the forum

selection clause, which the Texas court denied. Motions to enjoin the Texas action were filed in

each court so the claims could proceed in Wisconsin pursuant to the forum selection clause. In

Kamtel, defendant filed a motion to dismiss the Wisconsin action, filing a single brief arguing for

dismissal on the grounds of personal jurisdiction, subject matter jurisdiction, and under Fed. R.

Civ. P. 12(b)(6). The motion argued that the forum selection clause was unenforceable and/or

waived. The Court held that dismissal on 12(b)(6) grounds was waived because it was

undeveloped, and merely mentioned in passing in a footnote. Kamtel, 2017 W.L. 532337, at *2.

The Court similarly denied the subject matter jurisdiction ground for dismissal because it too was

undeveloped. (Id.) The Court also denied the motion to dismiss on personal jurisdiction

grounds. (Id. at *3-*6). Finally, the Court granted a stay of the action pending the final

judgment in the earlier-filed Texas state court action. Kamtel, 2017 W.L. 532337, *1, *6-*8.

        Thus, contrary to defendant’s assertion, Kamtel does not involve a court deciding “fully

briefed jurisdictional and merits motions at the same time.” (Doc.32: 7). Kamtel did not have a

fully briefed challenge to subject matter jurisdiction or 12(b)(6) motion; it rather involved a

single brief arguing for dismissal on the basis of a prior pending action and lack of personal

jurisdiction.

        Ereth v. GMRI, Inc., No. No. 17-0694-CV-W-FJG, 2017 WL 6316645 (W.D. Mo. Dec.

11, 2017), cited by defendant (Doc.32: 6), also does not support defendant’s position. Ereth

involved a motion to remand to state court for lack of jurisdiction and a motion to stay

proceedings. There were no substantive motions filed and pending in Ereth. Plaintiff filed

motions to remand and to stay on September 15, 2017, and the decision on the remand motion

was issued by the court on December 11, 2017. In Ereth, plaintiff objected to participating in a

Rule 26(f) conference and submitting a proposed scheduling order by October 30, 2017, the
                                                 11
      Case: 3:20-cv-00385-wmc Document #: 33 Filed: 05/18/20 Page 12 of 13



court’s deadline. In its December 11, 2017 decision, the court denied the motion to remand.

With the motion to remand denied, the stay request therefore was effectively moot. In its

decision, the court denied the motion for stay of the proceedings, holding that a party is not

excused from complying with court deadlines by virtue of a remand motion. Contrary to

defendant’s assertion, the plaintiff in Ereth did not seek to “use [a] stay” as an excuse not to

comply with court orders and deadlines. (Doc.32: 6). Plaintiff in Ereth requested a stay of the

court proceedings while the motion to remand was pending. It seems that the action was

effectively stayed as the only matter determined was the remand motion and nothing else

proceeded while the remand motion was pending.

        All the other cases cited by defendant are irrelevant to the stay motion in this case

because they involve motions for stay in different circumstances, namely:

•   Motions for stay based upon another pending action or to await a decision in another court on

    a related issue of law;2

•   A motion to stay an action pending the outcome of an administrative agency’s promulgation

    of rules;3 and

•   A motion to stay summary judgment briefing to allow a motion for class certification to

    proceed first.4


2
  All the following cases cited by defendant (Doc.32: 4) involve a request for a stay pending a decision in
another case: Grice, 691 F. Supp. 2d 915 (request for stay based upon another acting pending); Hy Cite,
2010 WL 207986 (request for stay of false marking case based upon decision in another case challenging
the constitutionality of the patent marking statute); Hogen v. Prof’l Serv. Bureau, Inc., No. 16-CV-602-
WMC, 2017 WL 5067607 (W.D. Wis. Mar. 9, 2017) (request for stay of action under the Telephone
Consumer Protection Act pending decision in an FCC action regarding the TCPA); Nken v. Holder, 556
U.S. 418 (2009) (request for stay of removal of individual from United States pending determination of a
petition for review in an immigration proceeding).
3
  Flack v. Wisconsin Dep’t of Health Servs., No. 18-CV-309-WMC, 2019 WL 2151702, at *1 (W.D. Wis.
May 17, 2019) (denying motion to stay). (Cited at Doc.32: 4).
4
  Childress v. Experian Info. Servs., Inc., No. 1:12-CV-01529-TWP, 2014 WL 1400114, at *1 (S.D. Ind.
Apr. 9, 2014) (denying motion to stay, holding that it is for the court to determine whether summary
judgment should be determined before class certification). (Cited at Doc.32: 7). Defendant also cites
                                                    12
        Case: 3:20-cv-00385-wmc Document #: 33 Filed: 05/18/20 Page 13 of 13



                                         CONCLUSION

         The Emergency Motion for Stay should be granted and briefing of the motions to dismiss

and motion to intervene should be stayed pending further order of the Court. Plaintiff requests

that the Court enter the proposed order (Doc.29-1) regarding the schedule in this action.



         Dated this 18th day of May, 2020.


  By:
             s/Eric M. McLeod___________________
             Eric M. McLeod
             Lane E. Ruhland
             Husch Blackwell LLP
             P.O. Box 1379
             33 East Main Street, Suite 300
             Madison, WI 53701-1379
             Email: eric.mcleod@huschblackwell.com
             Email: lane.ruhland@huschblackwell.com

             s/Lisa M. Lawless______________________
             Lisa M. Lawless
             Husch Blackwell LLP
             555 East Wells Street, Suite 1900
             Milwaukee, WI 53202-3819
             Email: lisa.lawless@huschblackwell.com

             Attorneys for Plaintiff Donald J. Trump for President,
             Inc.




(Doc.32: 6, 8) another case involving a motion to stay summary judgment proceedings, Bank of Colorado
v. Wibaux 1, LLC, No. 17-CV-02871-CMA-KMT, 2018 WL 2562662 (D. Colo. June 4, 2018).
                                                 13
